COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          In re Peyton Waters, Jr.

Appellate case number:        01-13-01090-CV

Trial court case number:      417,695-401

Trial court:                  Probate Court No. 2 of Harris County, Texas

     On December 31, 2013, relator, Peyton Waters, Jr., filed a petition for a writ of
mandamus. It is ordered that the real party in interest respond to the petition for writ of
mandamus. The response, if any, is due Thursday, January 23, 2014.
       It is so ORDERED.


Judge’s signature: /s/ Laura Carter Higley
                    Acting individually      Acting for the Court


Date: January 9, 2014